Mario Pittoni, J.
This is an action for injuries claimed to have been received by plaintiff while alighting from defendant’s bus. Plaintiff moves to obtain a copy of a statement she made to defendant’s investigator before she was represented by counsel, to obtain a report of her physical examination made by a physician selected by the defendant and for a discovery and inspection of defendant’s records to identify the bus and driver involved. Examinations before trial are pending.
The plaintiff is entitled to a copy of the medical report (Yudenfreund v. Mortimer, 9 A D 2d 935); and it is also directed that she receive a copy of the-statement she gave defendant’s investigator before she was represented by an attorney. However, the motion for a discovery and inspection is denied. The examinations before trial should proceed, and plaintiff will no doubt procure in the course of such examination any information in the defendant’s files tending to identify the bus and driver, if such information exists. Should any further relief thereafter be warranted, plaintiff may seek it (Zlotlow v. Zlotlow, 285 App. Div. 884). If there are X rays of plaintiff’s injury which defendant has not seen, an inspection of them should be accorded. (Yudenfreund v. Mortimer, supra.)
Settle order on notice.